Per curiam.

In highways laid out through the lands of individuals in pursuance of statutes, the public has only an easement, a right of passage ; the soil and freehold remain in the individual whose lands have been taken for that purpose.(1) Towns, whose duty it is to make roads and keep them in repair, have a right to cut trees growing in highways, so far as is necessary to the performance of that duty. It is, therefore, clear, that the defendants are entitled to Judgment on the first count in this case. Whether towns have a right to use trees thus cut in the construction of the road, is a question not necessary to be settled in this case. The plaintiff complains, not that his trees have been thus used, but that they have been converted to the private use of.the defendants. This complaint in our opinion is well founded, and the plaintiff is entitled to judgment on his second count, for the value of the wood.:

Judgment for the plaintiff.


 6 Mass. Rep. 454, Perley vs. Chandler.